Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed. Respondent Richard Steven Connors is suspended from the practice of law for one year and until he makes restitution in the amount of $8,333.34 to Tampa General Hospital, or to such other party as determined by a court having jurisdiction over all interested parties. Suspension effective February 3, 2006. Respondent Richard Steven Connors shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.